 PROB 12C                                                                              Report Date: March 31, 2020
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                         Mar 31, 2020
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Fernando Gustavo Castaneda-Sandoval           Case Number: 0980 1:15CR02037-LRS-1
 Address of Offender:                          Yakima, Washington 98902
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: December 22, 2016
 Original Offense:        Possession with Intent to Distribute Heroin, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 41½ Months;                   Type of Supervision: Supervised Release
                          TSR - 36 Months
 Asst. U.S. Attorney:     Ben Seal                               Date Supervision Commenced: April 13, 2018
 Defense Attorney:        Alex B. Hernandez, III                 Date Supervision Expires: April 12, 2021


                                         PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 09/16/2019, 09/24/2019, 10/08/2019, and 10/29/2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            16          Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Castaneda-Sandoval is considered to be in violation of his
                        supervised release conditions by committing a new federal crime by being arrested on March
                        27, 2020, for escape from custody, U.S. District Court Magistrate docket number 1:20-MJ-
                        04110-MKD-1.

                        On April 16, 2018, Mr. Castaneda-Sandoval’s conditions were reviewed with him. Mr.
                        Castaneda-Sandoval signed his conditions acknowledging an understanding of his
                        conditions.

                        On March 23, 2020, Mr. Castaneda-Sandoval was in the custody of the United States
                        Marshals Service (USMS) pending a revocation hearing, when he and several other inmates
                        broke through a door, jumped over a fence, and fled the Yakima County Jail.

                        On March 24, 2020, a criminal complaint was filed in the U.S. District Court for the Eastern
                        District of Washington, docket number 1:20-MJ-04110-MKD-1, charging Mr. Castaneda-
                        Sandoval with Escape from Custody, in violation of 18 U.S.C. § 751(a).
Prob12C
Re: Castaneda-Sandoval, Fernando Gustavo
March 31, 2020
Page 2

                      On March 27, 2020, Mr. Castaneda-Sandoval was apprehended by the USMS and taken back
                      into custody.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     March 31, 2020
                                                                            s/Arturo Santana
                                                                            Arturo Santana
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer

                                                                           03/31/2020
                                                                            Date
